Exhibit 10.41

 

Addendum No. 9 to

Contract No. 840/08625142/25/158-15 dtd. 2015.12.07

Date of signature: 14.12.2018

 

THE SELLER

Joint Stock Company «Isotope»,

(JSC «Isotope»)

 

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(499) 245-01-18, 245-13-81.

 

THE BUYER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

 

THE BUYER and THE SELLERS have mutually agreed about the following:

 

1.

Terms of delivery of the Goods under the present Contract is extended for August
4, 2019.

 

The present addendum is the integral part of contract 840/08625142/25/158-15 and
may be signed by E-mail.

 

All other terms and conditions are in accordance with Contract No.
840/08625142/25/158-15, Appendices 1 and 2, Addenda 1, 2, 3, 4, 5, 7, 8.

 

THE SELLER   THE BUYER           /s/ Boris Akakiev                       /s/
Lori A. Woods                  Boris Akakiev   Lori A. Woods   Advisor to
Director General   11 Jul 2019   JSC Isotope   Isoray - CEO  

                              

 

     

                              

                    

                              

 